PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Bartosch				                 :	

Application No.  16/489,092
:	DECISION ON PETITION
Filed:      August 27, 2019
:
Attorney Docket No.  006991-0002-202

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed May 27, 2022.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned after it was determined that no response was received to the non-final Office action mailed October 29, 2021, that set a shortened statutory period for reply of three (3) months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on May 5, 2022, indicating that a reply to the non-final Office action was not received.

A review of the application file record revealed that an amendment responsive to the non-final Office action, was received on April 29, 2022, and was not accompanied by the extension of time under 37 CFR 1.136(a) within the third month necessary in order for the amendment to be considered timely filed. Based on the aforementioned, it appears that the application was improperly held abandoned as a complete response was received prior to expiration of the statutory period for reply and is presently of record.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 3792 for further processing including consideration of the amendment filed on April 29, 2022.

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-3700.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET